DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CLIFF E. DOMINIQUE,
                              Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2122

                               [March 18, 2021]

   Appeal of order dismissing rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit; Thomas Michael Lynch V, Judge; L.T.
Case No. 13-7684CF10A.

   Cliff E. Dominique, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, GERBER and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.